Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 05/21/2021.  By this amendment, original claims 1-20 are amended and therefore, amended claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 and 02/14/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 12, 16 and 17 recite(s) the abstract limitations such as “setting a decoder parallelism P,(setting the mathematical algorithm)  and splitting soft information of a block to be decoded according to the parallelism P; (dividing the input data according the mathematical algorithm)  performing decoding calculation on the block to be decoded according to the split information, (calculating the split data according the mathematical algorithm)  and outputting decoded hard bit information; (outputting the resulted of the calculated split data) and recombining the hard bit information according to the parallelism” (adding the calculated split data according the mathematical algorithm) is a process that, under its broadest reasonable interpretation, covers performance of the limitation under the mathematical processes but for the recitation of generic computer processor such as “a decoding device, comprising: modules” (see claim 12), “a decoder, comprising a memory storing a computer program, and a processor, wherein the computer program, when executed by the processor” (see claim 16) and “a non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to perform” (see claim 17).



Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a decoding device, comprising: modules” (see claim 12), “a decoder, comprising a memory storing a computer program, and a processor, wherein the computer program, when executed by the processor” (see claim 16) and “a non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to perform” (see claim 17) for decoding according mathematical algorithm. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. 



In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-20 do not recite any additional elements except a generic processor such as “a decoding device, comprising: modules” (see claim 12), “a decoder, comprising a memory storing a computer program, and a processor, wherein the computer program, when executed by the processor” (see claim 16) and “a non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to perform” (see claim 17) for decoding according mathematical algorithm.

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (US 2009/0,132,893)


As per claim 1:
 Miyazaki discloses:

A decoding method, comprising steps of: 
(Miyazaki, Figs 1-30)

setting a decoder parallelism P, and
 (Miyazaki, Figs 1-30)
(Miyazaki, [0111], likelihood data separation/division unit 81 separates code blocks ci (i=0, 1, 2, 3) into systematic bits si, first parity bits pi and second parity bits qi, as well as divides them into M number each, respectively… With the decoder shown in FIG. 19, likelihood data of a code block is divided into M number of divisions and the decoding operation is performed simultaneously in parallel for each division of information, so it is possible to increase the decoding speed by M times)

splitting soft information of a block to be decoded according to the parallelism P ;
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)
 
performing decoding calculation on the block to be decoded according to the split information, and 
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)

outputting decoded hard bit information; and 
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)

recombining the hard bit information according to the parallelism P.  
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 2:
Miyazaki further discloses:

wherein the step of splitting soft information of a block to be decoded according to the parallelism P comprises: 
splitting all block information of size Z in the block to be decoded into T pieces of sub- block information respectively according to the parallelism P and an expansion factor Z configured by the block to be decoded, where T is a positive integer.  
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

As per claim 3:


wherein the step of performing decoding calculation on the block to be decoded according to the split information and outputting decoded hard bit information comprises: 
performing layered-decoding calculation on the block to be decoded, wherein decoding calculation of each layer is divided into T time-division calculations, in each time-division calculation process, parallel processing is performed on the sub-block information, serial pipeline processing is performed on sub-blocks sequentially, and the decoded sub-block information is subjected to hard decision and hard bit sub-block information is output.  
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 4:
Miyazaki further discloses:
wherein the step of recombining the hard bit information according to the parallelism P comprises: recombining the decoded output hard bit sub-block information into corresponding hard bit block information according to the parallelism P and the 
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 5:
Miyazaki further discloses:
wherein the parallelism P is less than or equal to the maximum expansion factor of an expansion factor set supported by the decoder.  
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

As per claim 6:
Miyazaki further discloses:

(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

As per claim 12:

Miyazaki discloses:

A decoding device, comprising:
(Miyazaki, Figs 1-30)

 an information splitting module, configured to set a decoder parallelism P, and 
(Miyazaki, Figs 1-30)
(Miyazaki, [0111], likelihood data separation/division unit 81 separates code blocks ci (i=0, 1, 2, 3) into systematic bits si, first parity bits pi and second parity bits qi, as well as divides them into M number each, respectively… With the decoder shown in FIG. 19, likelihood data of a code block is divided into M number of divisions and the decoding operation is performed simultaneously in parallel for each division of information, so it is possible to increase the decoding speed by M times)

split soft information of a block to be decoded according to the parallelism P ; 
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

a decoding module, configured to perform decoding calculation on the block to be decoded according to the split information, and 
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)

output decoded hard bit information; and 
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)

an information recombination module, configured to recombine the hard bit information according to the parallelism P .  
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 13:
Miyazaki further discloses:

the information splitting module is further configured to split all block information of size Z in the block to be decoded into T pieces of sub-block information, respectively, according to the decoder parallelism P and an expansion factor Z configured by the block to be decoded, 
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)


(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)


the decoded sub-block information is subjected to hard decision and hard bit sub-block information is output; and 
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)

the information recombination module is further configured to recombine the decoded output hard bit sub-block information into corresponding hard bit block information according to the parallelism P and the expansion factor Z , and recombine the hard bit block information into hard bit decoding block information and output the hard bit decoding block.  
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 14:

wherein: the information splitting module is further configured to determine the decoding time- division number T according to the decoder parallelism P and the expansion factor Z configured by the block to be decoded, where T is the smallest positive integer that is capable of dividing Z evenly and is not less than Z/P.  
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

As per claim 15:
Miyazaki further discloses:
wherein the parallelism P is less than or equal to the maximum expansion factor of an expansion factor set supported by the decoder. 
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

As per claim 16:  
Miyazaki discloses:

A decoder, comprising a memory storing a computer program, and a processor, wherein the computer program, when executed by the processor, causes the processor to perform a decoding method comprising steps of: 
(Miyazaki, Figs 1-30)

setting a decoder parallelism P, and 
(Miyazaki, Figs 1-30)
(Miyazaki, [0111], likelihood data separation/division unit 81 separates code blocks ci (i=0, 1, 2, 3) into systematic bits si, first parity bits pi and second parity bits qi, as well as divides them into M number each, respectively… With the decoder shown in FIG. 19, likelihood data of a code block is divided into M number of divisions and the decoding operation is performed simultaneously in parallel for each division of information, so it is possible to increase the decoding speed by M times)

splitting soft information of a block to be decoded according to the parallelism P: 
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

performing decoding calculation on the block to be decoded according to the split information, and 
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)

outputting decoded hard bit information; and 
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)

recombining the hard bit information according to the parallelism P.  
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 17:
Miyazaki discloses:

A non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor to perform the decoding method of claim 1.
(Miyazaki, Figs 1-30)
(Miyazaki, Figs 1-30)
(Miyazaki, [0111], likelihood data separation/division unit 81 separates code blocks ci (i=0, 1, 2, 3) into systematic bits si, first parity bits pi and second parity bits qi, as well as divides them into M number each, respectively… With the decoder shown in FIG. 19, likelihood data of a code block is divided into M number of divisions and the decoding operation is performed simultaneously in parallel for each division of information, so it is possible to increase the decoding speed by M times)
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)




As per claim 18:
Miyazaki further discloses:
wherein, the step of splitting soft information of a block to be decoded according to the parallelism P comprises: splitting all block information of size Z in the block to be decoded into T pieces of sub- block information respectively according to the parallelism P and an expansion factor Z configured by the block to be decoded, where T is a positive integer.  
(Miyazaki, Figs 1-30)
(Miyazaki, [0111], likelihood data separation/division unit 81 separates code blocks ci (i=0, 1, 2, 3) into systematic bits si, first parity bits pi and second parity bits qi, as well as divides them into M number each, respectively… With the decoder shown in FIG. 19, likelihood data of a code block is divided into M number of divisions and the decoding operation is performed simultaneously in parallel for each division of information, so it is possible to increase the decoding speed by M times)
(Miyazaki, Fig. 1 Separation Unit 53)
(Miyazaki, Fig. 19 Separation Unit)
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)

As per claim 19:
Miyazaki further discloses:

wherein, the step of performing decoding calculation on the block to be decoded according to the split information and outputting decoded hard bit information comprises: performing layered-decoding calculation on the block to be decoded, wherein decoding calculation of each layer is divided into T time-division calculations, in each time-division calculation process, parallel processing is performed on the sub-block information, serial pipeline processing is performed on sub-blocks sequentially, and the decoded sub-block information is subjected to hard decision and hard bit sub-block information is output.  
(Miyazaki, [0062] An embodiment in which one frame is divided into four code blocks and two decoders are provided is explained, however, the invention can generally be constructed so that one frame is divided into m number of code blocks, and r number of decoders are provided)
(Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

As per claim 20:

wherein, the step of recombining the hard bit information according to the parallelism P comprises: 
recombining the decoded output hard bit sub-block information into corresponding hard bit block information according to the parallelism P and the expansion factor Z , and 
recombining the hard bit block information into hard bit decoding block and outputting the hard bit decoding block.
 (Miyazaki, Fig. 1, 3, 6, 8, 13, 16, 22 First Decoder, Second Decoder)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Stop Judgment Unit, Decoding Results)
(Miyazaki, Fig. 19 Element Decoder 1-M)
(Miyazaki, Figs. 1, 3, 6, 8, 13, 16, 22 Decoding Results Combining Unit)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111